Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 05, 2022

The Court of Appeals hereby passes the following order:

A22A0706. WILLIE FLETCHER v. THE STATE.

      The appeal of the above-referenced case was docketed on December 10, 2021,

and the appellant was notified that his enumeration of errors and brief were due

within 20 days of docketing (i.e., by December 30, 2021). As of January 5, 2022,

appellant has failed to file his enumerations of error and brief and has not moved for

an extension of time in which to file. Accordingly, pursuant to Court of Appeals

Rules 7 and 23 (a), this appeal is hereby DISMISSED. See Britton v. Fed. Nat’l

Mortg. Ass’n, 307 Ga. App. 581, 582 (1) (705 SE2d 682) (2011).

      We further instruct appellant as follows: Your appeal has been DISMISSED

because your attorney failed to timely file a brief and enumeration of errors . If you

have decided you do not want to appeal, you need not do anything more. However,

if you do still want to appeal, you may have the right to an OUT-OF-TIME APPEAL

– but YOU MUST TAKE ACTION to exercise that right by moving for an out-of-

time appeal in the trial court. If your motion for an out-of-time appeal is granted, the

trial court should appoint another attorney for you if you want one and cannot pay for

one. If your motion for an out-of-time appeal is denied, you may appeal that denial
to this court within thirty (30) days of the trial court’s decision. See Reese v. State,

216 Ga. App. 773, 775 (456 SE2d 271) (1995).


                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/05/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.